In re Brown, Alfred; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “I”, No. 97-4711; to the Court of Appeal, Fifth Circuit, No. 98-KH-0685.
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s application for post conviction relief via certified mail on April 6, 1998. The district court is ordered to provide this Court with a copy of its judgment.
JOHNSON, J., not on panel.